The trial court, in my judgment, fell into reversible error in the impaneling of the jury, by overruling a peremptory challenge by the defendant, addressed to the eleventh and twelfth jurors. The opinion of the majority holds that this question was not raised by proper exception. This conclusion seems untenable.
The defendant was being tried before a struck jury as provided for by statute entitled "A Further Supplement to an act entitled `An act relating to the courts having criminal jurisdiction and regulating proceedings in criminal cases (Revision of 1898) approved June fourteenth, eighteen hundred and ninety-eight,' approved April 30th, 1929." Pamph. L. 1929, ch. 246, p.
459.
The list of thirty-six jurors from which the trial jury should have been selected was exhausted at a point when only ten jurors were in the box. At this juncture, the impaneling of a struck
jury for the trial of this indictment failed. This is an obvious truth. The court then had recourse to jurors from the general panel. To this method of completing the trial jury no objection was offered. The defendant had already exhausted the five peremptory challenges permitted by *Page 501 
the Struck Jury act. Comp. Stat., p. 1846, § 81. But when the names of jurors from the general panel were placed in the box and the drawing of names continued, defendant attempted to exercise a peremptory challenge to the eleventh juror thus called. The court overruled the challenge, defense counsel prayed an exception, which was allowed and sealed. Why this does not efficaciously raise an assignment of error and a specification of cause for reversal is not clear. Defense counsel, in his argument at this point, stated to the court that he had no objection to names from the general panel being used to complete the jury so long as he might have twenty peremptory challenges, which right is afforded those on trial for murder where a jury other than struck or foreign juries are to hear and determine the case. And so this objection at the particular time seems to have raised the fundamental question, i.e., the method of impaneling the jury. No utterance by the court, up to this point, put counsel on notice that he would be foreclosed from asserting this right of challenge. The position taken by defendant that the trial jury might be completed from a list other than the struck jury panel, could not be enlarged into a consent that he was to have no further right of peremptory challenge. On the contrary, the exception reverted to the court's action, initially, in going to the general panel for the selection of a petit or traverse jury.
In passing, it might be observed that section 76 (Criminal Procedure act, supra), which deals with the selection of struck juries, was amended by chapter 260, Pamph. L. 1919, p. 618, and was further amended by chapter 246, Pamph. L. 1929, which second amendment repealed "by necessary implication theprovisions of the act of 1919" (supra). State v. Donato,106 N.J.L. 397, 404. Significantly enough, neither act provides any means by which a trial jury may be completed if the struck jury panel has been exhausted before the trial jury has been selected.
Now either the statutory provision for a struck jury is exclusive or it is not. If it is exclusive, the court fell into error in going to the general panel for jurors. If it is not exclusive, and the court was correct in drawing upon names *Page 502 
from the general panel, it seems incongruous indeed to deny the defendant the right of peremptory challenge which the very statute in the matter of petit or traverse juries guarantees. Cf. Statute, section 80, supra.
In the opinion of the majority, it is stated that the "defendant suffered no manifest wrong or injury because it appears that his counsel was entirely satisfied with the jury as impaneled." This is entirely beside the issue. Defendant cannot waive the protection and safeguards which the law provides in murder cases. This court unanimously reversed a conviction in a homicide case where the jury was not sequestered even when the record indicated that the state's attorney, and defendant's as well, has acquiesced in the dispersing of the jury during the trial. State v. O'Leary, 110 N.J.L. 36.
Therefore, it would seem that the question was properly raised and if that be so, it follows that a denial of the right of challenge was error and that being so, it required a reversal of the judgment. Mr. Justice Heher and Judge Rafferty authorize me to say that they are in accord with this view.
For affirmance — THE CHANCELLOR, LLOYD, CASE, BODINE, DONGES, HETFIELD, DEAR, WOLFSKEIL, JJ. 7.
For reversal — THE CHIEF JUSTICE, HEHER, PERSKIE, WELLS, RAFFERTY, JJ. 5. *Page 503